           Case 5:20-cv-00911-SLP Document 1 Filed 09/09/20 Page 1 of 12




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

YLETHA HART,                                  )
                                              )
      Plaintiff,                              )
                                              )
vs.                                           )   Case No.    CIV-20-911-SLP
                                              )
OKLAHOMA DEPARTMENT,                          )
OF TRANSPORTATION,                            )
                                              )
      Defendant.                              )

                                    COMPLAINT
                              (JURY TRIAL DEMANDED)

      Plaintiff, Yletha Hart (Ms. Hart), through her attorney of record, Melvin C. Hall of

Riggs, Abney, Neal, Turpen, Orbison & Lewis herein files this Complaint against

Defendant, the Oklahoma Department of Transportation (ODOT). In support of her

Complaint, Ms. Hart states as follows:

                             PRELIMINARY STATEMENT

      1.       This action arises under the provisions of the American with Disabilities Act,

42 U.S.C. §§ 12101 et seq. (ADA); for disability discrimination, failure to accommodate,

and retaliation which is proscribed under ADA to address the deprivation of her rights from

discriminatory employment practices by ODOT.

                             JURISDICTION AND VENUE

      2.       The court has jurisdiction over this Complaint in that the matters in

controversy arise under the laws of the United States, 28 U.S.C. § 1331 and 1343(a).

      3.       Venue is proper in this court pursuant to 28 U.S.C. § 1391.
            Case 5:20-cv-00911-SLP Document 1 Filed 09/09/20 Page 2 of 12




                                          PARTIES

       4.       Plaintiff, Yletha Hart is an American citizen of the United States, a resident

of the City of Edmond, Oklahoma, and this judicial district. Ms. Hart had been employed

with ODOT for 29 years, from June 1, 1990 until her termination on August 7, 2019.

       5.       Defendant, Oklahoma Department of Transportation is a state agency of the

state of Oklahoma doing business in Oklahoma City, Oklahoma County, and this judicial

district. Defendant is an employer under the Americans with Disabilities Act.

                   EXHAUSTION OF ADMINISTRATIVE REMEDIES

       6.       Ms. Hart’s Charge of Discrimination was timely filed with the Equal

Employment Opportunity Commission on September 18, 2019.

       7.       The EEOC assigned Ms. Hart’s Charge of Discrimination with Charge

Number 564-2019-02019.

       8.       On August 7, 2020, the EEOC issued a Notice of Right to Sue for this charge.

       9.       This lawsuit is filed within 90 days of receipt of Ms. Hart’s Notice of Right

to Sue.

       10.      Ms. Hart has exhausted all administrative remedies under federal law.

                                     INTRODUCTION

       11.      This action arises under the provisions of the Americans with Disabilities

Act, 42 U.S.C. §§ 12101, et seq.; for disability discrimination, failure to accommodate, and

retaliation which is specifically prescribed under 42 U.S.C. § 12203. Ms. Hart is seeking

declaratory relief, injunctive relief, and damages including actual damages and




                                               2
        Case 5:20-cv-00911-SLP Document 1 Filed 09/09/20 Page 3 of 12




compensatory damages to address the deprivation of her rights from discriminatory

employment practices on the basis of her disability and protected activity by ODOT.

                             STATEMENT OF THE CASE

      12.    Ms. Hart began her employment with ODOT on June 1, 1990, as a

Transportation File Clerk.

      13.    In October 2013, Ms. Hart was promoted to the position of HR Talent

Manager. As HR Talent Manager, Ms. Hart successfully performed her job duties

and enjoyed an unblemished record of job performance.

      14.    On October 1, 2018, a large white male, later identified as Tim Harper,

walked through the Human Resources door at ODOT with a camera, and began to

video tape Ms. Hart and the surrounding area. Ms. Hart asked Harper if she could

help him, and he replied “No.” She asked him what company he was with and he

said “News Now OK.” When Ms. Hart asked for credentials, he said he didn’t have

any. Alarmed, Ms. Hart went to find security, who confronted Harper and asked him

to leave the building. Harper, continuing to film the whole time, stated that he was

doing a First Amendment Audit of ODOT and he had the right to be there. At that

time, Ms. Hart noticed that the back of Harper’s shirt had bullet holes and there was

a target on the front of the shirt. The shirt also read “Do some good in the world

double tap a terrorist.” Ms. Hart called 911 and described Harper to the operator.

She later saw pushing and shoving between Harper and the security guard. Capitol

Patrol arrived and escorted Harper out of the building. Oklahoma City Police then

                                           3
        Case 5:20-cv-00911-SLP Document 1 Filed 09/09/20 Page 4 of 12




arrived and interviewed Harper outside of the building. Ms. Hart remained inside the

building feeling threatened, harassed, and traumatized by what had just occurred.

      15.    On October 2, 2018, while at work, Ms. Hart was told by ODOT Safety

Manager, John Coleman, that she was famous and that she was on TV the night

before. Coleman told Ms. Hart that Tim Harper had uploaded a video of himself

claiming to have been assaulted at ODOT, and faulted security and the HR Lady

(referring to Ms. Hart).

      16.    Later that same day, Tim Harper and an even bigger white male

returned to ODOT. Ms. Hart was forced to run to the nearest office to hide out until

she saw them leave. Ms. Hart later found out that they came to ODOT to meet with

some ODOT staff to view the actual video footage from the building. Director of

HR, Brian Kirtley, later told Ms. Hart that she was going to jail for violating Harper’s

First Amendment rights, and that he (Kirtley) might attend the gun rally being held

in Tulsa that Harper was going be a part of the next week. Ms. Hart felt like she had

been punched in the gut. She felt humiliated, and felt that Kirtley was making a

concerted effort to minimize the incident. That same day, Kevin Lowe, from the

Office Services Division used the same verbiage about Ms. Hart violating Harper’s

First Amendment rights.

      17.    On October 4, 2018, while at work, Ms. Hart received a phone call from

Tim Harper. He wanted to lodge a complaint against an employee, and he needed

someone in ODOT’s Complaint Department. Apparently, Tim Harper did not know
                                           4
           Case 5:20-cv-00911-SLP Document 1 Filed 09/09/20 Page 5 of 12




that he was talking to the employee that he videotaped and harassed a few days

earlier.

       18.     On October 9, 2018, when Ms. Hart arrived at work she was afraid,

cautious, and hyper vigilant about her surroundings. She was later told that Tim

Harper had uploaded a second video. The second video was the actual ODOT

footage. Ms. Hart was shown a post from ODOT’s Facebook page that had part of

the ODOT video that showed Ms. Hart. Comments under the video stated that she

(Ms. Hart) should go to jail for aiding a kidnapping and assault. Another person from

the Office Services Division, Bart Vlegels, told Ms. Hart they were in the process of

taking down several racist posts from Monday that were on ODOT’s Facebook page.

       19.     Soon after, Ms. Hart got a phone call from someone who saw the most

recent video post on October 8th, and he was angry. He was unaware that he was

speaking to the employee on the video. He told Ms. Hart that the lady in the video

wanted violence to occur, and he hoped her bosses saw the video. The caller said the

guy (Harper) got roughed up and the woman (Ms. Hart) ran her mouth and

disappeared, and thousands of other people are looking at this video. This call

unnerved Ms. Hart, who immediately reported the call to Ken Philips and Rick

Remkus in Facilities Management. They informed Ms. Hart of receiving numerous

call from the public asking about her continued employment with ODOT. Later Ms.

Hart checked her voice mail and found she had almost 50 messages. The messages

included people threatening to come up to the building; saying “die”; expressing
                                         5
        Case 5:20-cv-00911-SLP Document 1 Filed 09/09/20 Page 6 of 12




anger; disapproving and threatening her job; calling her a discredit to her race

(African American); and numerous other disparaging comments. These messages

were all from people who had seen the videos. Ms. Hart’s phone rang off the hook

the entire day. She later found out that similar calls had gone throughout the central

office of ODOT all day as well. Harassing calls regarding Ms. Hart were also made

to ODOT’s Director, Senior Staff, Civil Rights, Facilities Management, and HR to

name a few.

      20.     Videos were sent throughout the building to Ms. Hart’s coworkers’

emails. Ms. Hart felt blindsided, overwhelmed, heartbroken, and concerned for her

safety. Her name, office location, and office phone number were posted on the video,

which had been loaded onto YouTube, and viewed thousands of times. To make

things worse, Ms. Hart’s management did not take the threats seriously. They even

tried to minimize the situation. Ms. Hart felt unsafe, unprotected, unsupported, and

alone to deal with this crisis that was not of her making.

      21.     On October 12, 2018, Ms. Hart went into work, but she could not stop

crying. She was referred to talk to Nancy Graham with the Employee Assistance

Program. She told Ms. Hart that she was experiencing trauma. Graham referred Ms.

Hart to Ken Skidmore, who agreed to see her at 10:30 a.m. that day. Ms. Hart was

later diagnosed with multiple mental disorders, including severe stress reactions to

trauma, severe clinical depression, panic attacks, episodes of increased anxiety, and

symptoms of agoraphobia.
                                          6
          Case 5:20-cv-00911-SLP Document 1 Filed 09/09/20 Page 7 of 12




         22.   On December 11, 2018, Ms. Hart’s supervisor, Gary Sloup, submitted

an FMLA form which stated that Ms. Hart’s essential job functions were: Agency

Talent Manager and Agency New Employee Orientation Manager, Attend career

fairs, Conduct new employee training.

         23.   On May 22, 2019, Ms. Hart’s supervisor, Gary Sloup, sent her a letter

directing that she return to work with a full medical release by June 4, 2019.

         24.   On June 3, 2019, Ms. Hart sent Gary Sloup an email stating she was

unable to return to work on June 4, 2019, and she attached two letters to the email:

(1) May 20, 2019, letter from Dr. Dinah S. Cloud requesting reasonable

accommodations for Ms. Hart and (2) May 30, 2019, letter from LPC, Katherine

Anderson, which stated she supports Ms. Hart receiving the workplace

accommodations listed in Dr. Cloud’s letter.

         25.   On June 4, 2019, Gary Sloup responded to Ms. Hart’s email stating

“Thanks Yletha. Will do.”

         26.   On June 5, 2019, Ms. Hart received a phone call from Gary Sloup,

requesting that both he and Discipline Manager, Scott Lange, come to her house that

day. Ms. Hart asked Gary Sloup, “for what reason?” And she was told they could

not tell her the reason they wanted to visit her at home, so Ms. Hart declined the

visit.

         27.   On June 10, 2019, instead of a response to the request for reasonable

accommodations Ms. Hart sent to Gary Sloup on June 3, 2019, she received a
                                          7
        Case 5:20-cv-00911-SLP Document 1 Filed 09/09/20 Page 8 of 12




certified letter with a Proposed Disciplinary Action- Discharge, scheduling a Pre-

disciplinary Hearing for June 14, 2019. Also in the certified letter was a Specifics of

Cause and a Notice of Suspension with Pay.

       28.   On June 10, 2019, Ms. Hart sent an email to ODOT officials advising

that scheduling her pre-termination hearing for Friday, June 14th violated ODOT

policy B-312-1-(1), which requires 7 days advance notice. Ms. Hart’s email also

reminded ODOT that she had not received a response to her request for reasonable

accommodations and that the receipt of the pre-termination notice indicates that

ODOT did not consider her request for reasonable accommodation nor submitted it

through proper channels, as required by ODOT policy B-306-8. As a result of Ms.

Hart’s email, the hearing was rescheduled to Wednesday, June 26, 2019 at 10:00

a.m.

       29.   On June 14, 2019, Ms. Hart received an email from Gary Sloup stating

that they could handle changing her phone number and email, but her other requests

for reasonable accommodations were deemed not reasonable or would place an

undue hardship on others.

       30.   On June 17, 2019, Ms. Hart received a second certified letter with a

Proposed Disciplinary Action- Discharge, re-scheduling her Pre-disciplinary

Hearing for June 26, 2019. Also in the certified letter was a Specifics of Cause and

a Disciplinary Certificate.

       31.   On June 20, 2019, Ms. Hart received an email rescheduling her pre-
                                          8
        Case 5:20-cv-00911-SLP Document 1 Filed 09/09/20 Page 9 of 12




termination hearing to July 2, 2019 at 10:30 a.m.

      32.    On June 25, 2019, Ms. Hart received a third certified letter with a

Proposed Disciplinary Action- Discharge, re-scheduling her Pre-disciplinary

Hearing for July 2, 2019. Also in the certified letter was a Specifics of Cause and a

Notice of Suspension with Pay.

      33.    On July 2, 2019, the Pre-termination Hearing was held. The hearing

was recorded. During the hearing Ms. Hart submitted a written response to the

proposed discharge.

      34.    On July 2, 2019, Brian Kirtley, Director of Human Resources, sent an

email responding to Ms. Hart’s requests for reasonable accommodations. In said

email Brian Kirtley essentially rejected all of Ms. Hart’s requests for reasonable

accommodations.

      35.    On July 2, 2019, Brian Kirtley sent Ms. Hart an email withdrawing the

proposed termination to allow her to respond to his email regarding possible

reasonable accommodations.

      36.    On July 9, 2019, Ms. Hart’s attorney, Melvin C. Hall, submitted a

response to Brian Kirtley’s July 2, 2019, email regarding the reasonable

accommodations that were proposed by Ms. Hart’s doctors on May 20, 2019.

      37.    On July 10, 2019, Brian Kirtley sent Ms. Hart an email that essentially

found that ODOT was unwilling to reasonably accommodate Ms. Hart’s disability

      38.    On July 13, 2019, Ms. Hart emailed a letter to Brian Kirtley responding
                                         9
         Case 5:20-cv-00911-SLP Document 1 Filed 09/09/20 Page 10 of 12




to his rejection of her requests for reasonable accommodations.

      39.    On July 15, 2019, Brian Kirtley responded to Ms. Hart’s email and

letter stating “We’ve already considered and addressed your request to work from

home.”

      40.    On July 15, 2019, Ms. Hart received a certified letter with a Proposed

Disciplinary Action- Discharge, scheduling her Pre-disciplinary Hearing for July 24,

2019. Also in the certified letter was a Specifics of Cause, a Disciplinary Certificate,

and a Notice of Suspension with Pay.

      41.    On July 24, 2019, Ms. Hart’s second Pre-termination Hearing was held.

The hearing was recorded.

      42.    On August 9, 2019, via certified mail, Ms. Hart received her

termination documents, which included Notice of Discharge- effective August 7,

2019, Specifics of Cause, and Disciplinary Certificate.

      43.    After August 7, 2019, after her termination, Ms. Hart received her

personal belongings from ODOT. In one of the boxes was a shooting target which

contains what appears to be five bullet holes.

                                     COUNT I
                         Discrimination Based on Disability

      44.    Ms. Hart incorporates by reference all previous allegations.

      45.    ODOT engaged in intentional and unlawful employment practices in

violation of the Americans with Disabilities Act, 42 U.S.C. §§ 12102 et seq.        The


                                           10
        Case 5:20-cv-00911-SLP Document 1 Filed 09/09/20 Page 11 of 12




discriminatory practices include but are not limited to terminating Ms. Hart on August 7,

2019, due to her disability in violation of the ADA.

                                       COUNT II
                                Failure to Accommodate

       46.    Ms. Hart incorporates by reference all previous allegations.

       47.    ODOT engaged in intentional and unlawful employment practices in

violation the Americans with Disabilities Act, 42 U.S.C. §§ 12102 et seq. The

discriminatory practices include, but are not limited to not making reasonable

accommodations to the known mental limitations of Ms. Hart. ODOT cannot demonstrate

that the accommodations requested by Ms. Hart would impose an undue hardship on its

business operations.

                                       COUNT III
                                       Retaliation

       48.    Ms. Hart incorporates by reference all previous allegations.

       49.    ODOT engaged in intentional, unlawful, and retaliatory employment

practices in violation of the ADA, specifically 42 U.S.C. § 12203. The retaliatory practices

include, but are not limited to, terminating Ms. Hart on August 7, 2019, due to her protected

opposition to the intentional and unlawful employment practices of ODOT.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, Yletha Hart, seeks to recover against Defendant, the

Oklahoma Department of Transportation:

       1.     Actual damages in the form of lost back pay and benefits.




                                             11
        Case 5:20-cv-00911-SLP Document 1 Filed 09/09/20 Page 12 of 12




       2.     Reinstatement, however, in lieu of reinstatement, Ms. Hart seeks front pay

and all lost future earnings projected to her retirement.

       4.     Compensatory Damages for future pecuniary losses, emotional pain and

suffering, inconvenience, mental anguish, and loss of enjoyment of life.

       5.     Reasonable attorney fees and court costs, as well as other relief as the court

deems appropriated


                                           Respectfully submitted,

                                           RIGGS, ABNEY, NEAL, TURPEN,
                                            ORBISON & LEWIS

                                           s/ Melvin C. Hall
                                           Melvin C. Hall, OBA No. 3728
                                           528 NW 12th Street
                                           Oklahoma City, OK 73103\
                                           Telephone: (405) 843-9909
                                           Facsimile: (405) 842-2913
                                           Email: mhall@riggsabney.com



ATTORNEY’S LIEN CLAIMED
JURY TRIAL DEMANDED




                                             12
